On Petition for Rehearing.
McCabe, J.
The appellees have filed a petition for are-hearing on the sole ground that we erred in unintentionally holding in effect that the appellee Lotta B. Harris could not disaffirm the note or bond secured by the mortgage. That is a separate contract from the mortgage. The mortgage contains an agreement to pay the debt separate and apart from the note or bond. We only intended to hold that she could not disaffirm the mortgage without restoring the consideration, and did not intend to hold that she could not disaffirm the note or bond secured thereby without such restoration. In case she *245disaffirms the note or bond the remedy of the mortgagees must be confined to the real estate mortgaged. Burns R. S. 1894, sections 1100, 1110 ; (R. S. 1881, sections 1087, 1096.) Where there is a separate contract to pay the money secured by the mortgage, a personal judgment may be rendered against the mortgagor, to be levied of his general property in case the mortgaged land proves insufficient to pay the debt. Burns R. S. 1894, section 1111; R. S. 1881, section 1097. The statute in question only took away the right to disaffirm such mortgage without restoring the consideration. It left her right to disaffirm the contract, whether evidenced by the bond or note, or by a promise expressed in the mortgage, just as it was at common law, and by that law she had a right to disaffirm that contract, and thus avoid a personal judgment collectible outside of the mortgage. The answer of Lotta B. Harris, setting up her infancy as a full defense to both note and mortgage, was not good on demurrer, because it purported to be a full defense to both note and mortgage, whereas it was only a defense to a part of the cause of action, namely, the note or bond. Her counterclaim, or cross-complaint, counted on and set up the same facts as those stated in her answer, and asked a judgment or decree cancelling or declaring void both note and mortgage. This pleading was in the nature of a complaint, and must be tested by different principles from those governing an answer. The facts stated in the answer must be sufficient to bar the whole cause of action if it is pleaded in bar of the whole.
On the other hand, a complaint is sufficient to withstand a demurrer, if the facts stated therein show that the plaintiff is entitled to any of the relief demanded. The appellant’s answer to this counterclaim was that the note and mortgagewere given for borrowed money which *246she had not restored, and that her husband was of full age at the time. This, as we before held, was a good answer to a part of the cross-complaint, but not to all. It was a good answer to that part of the counterclaim, seeking a cancellation of the mortgage, but was not a good answer to that part seeking the cancellation of the note or bond.
Filed October 10, 1895.
Therefore, the mandate is modified to read as follows: The judgment is reversed, and the cause remanded with instructions to sustain the demurrer to the separate answer of Lotta B. Harris, to overrule her demurrer to appellant’s reply to her separate answer, and to grant leave to amend the answer of the appellant to the separate counterclaim of said Lotta B. Harris, so as to make it a partial answer, or an answer to so much of her counterclaim as seeks to avoid and cancel only the mortgage. In case it be so amended, the demurrer thereto should be overruled for further proceedings not inconsistent with this opinion.
The petition for a rehearing is overruled.